Citation Nr: 1125265	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO. 06-06 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for lung disability claimed as emphysema and chronic obstructive pulmonary disease (COPD), including as secondary to exposure to herbicide agents. 

2. Whether new and material evidence has been received to reopen a claim for service connection for hyperplasia of the prostate, including as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962 and from April 1962 to May 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Although in March 2005 the RO implicitly reopened the claims on appeal and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim. That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). Therefore, the issue has been characterized as noted on the title page. 

The Veteran provided testimony at a May 2007 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This matter was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in September 2007.





FINDINGS OF FACT

1. In a reconsideration of a decision dated in July 2000, by which the RO had denied service connection for hyperplasia of the prostate, emphysema and chronic obstructive pulmonary disease, to include as secondary to claimed exposure to Agent Orange, the RO in June 2001 again denied these claims on the basis that there was no record of treatment of these conditions in the Veteran's military records, the presumptive criteria were not met, and there was no medical evidence to link the currently claimed disabilities to his active military service.

2. The Veteran did not submit a notice of disagreement within one year of the June 2001 denial of his claims.

3. The evidence received since June 2001 does not raise a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1. The June 2001 RO decision that denied a claim for service connection for emphysema and COPD is final. 38 U.S.C.A. § 7105 (West 2002). 

2. Evidence received since the June 2001 RO decision that denied service connection for emphysema and COPD, which was the last final denial with respect to the claim, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3. The June 2001 RO decision that denied a claim for service connection for hyperplasia of the prostate is final. 38 U.S.C.A. § 7105 (West 2002). 

4. Evidence received since the June 2001 RO decision that denied service connection for hyperplasia of the prostate, which was the last final denial with respect to the claim, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that since the time of the last final denial in June 2001 of the Veteran's claims for service connection COPD, emphysema, and hyperplasia of the prostate, no evidence has been received that raises a reasonable possibility of substantiating the Veteran's claims. Accordingly, the Board finds that new and material evidence has not been received to reopen the claims.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 



Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

The RO initially provided VCAA notice with respect to this appeal in November 2004; however, the notice was deficient in certain respects. As a result, in September 2007 the Board remanded this matter for the purpose of providing proper VCAA notice with respect to the claims on appeal. The AOJ has complied with the Board's remand instructions, as will be detailed directly below.

In a VCAA letter dated in November 2007, the AOJ informed the Veteran that it had previously denied service connection for hyperplasia of the prostate, and emphysema and chronic obstructive pulmonary disease, and had notified the Veteran of this fact in June 2000. The Veteran was informed that his claim was previously denied because the conditions were not shown to have been incurred or aggravated by service, and there was no link between the current disability and service. He was advised that in order to reopen his claims he would need provide evidence relating to these unestablished facts required to substantiate his claim. He was also advised as to what was required to substantiate the underlying claims for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Additionally, in the November 2007 letter the Veteran was requested to provide an authorization for release of information for any records of private medical treatment he had received for his conditions. He was advised that although VA would request his treatment records, ultimately it was his responsibility to ensure that VA received this evidence. He was further advised that if had received any treatment from a VA medical facility, he should provide the name and location of the facility and the approximate dates of treatment on an enclosed form for providing a statement in support of claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The Veteran was further advised in the November 2007 letter as to how effective dates and disability ratings are assigned. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although fully compliant VCAA notice was not provided by the Veteran until November 2007, after initial adjudication of his claims to reopen in March 2005, any defect in timing of the notice is no more than harmless, nonprejudicial error, since the claims have since been readjudicated by a supplemental statement of the case issued in June 2009. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran responded to the November 2007 VCAA letter with a November 2007 written statement asserting that "I do not have any new or material evidence to introduce. I have provided all evidence for which I can obtain or submit, already."  He did not as requested identify private or VA treatment providers for his COPD, emphysema, or hyperplasia of the prostate, or provide medical releases to allow VA to obtain relevant private medical records of treatment. 

The Board notes that an August 2005 VA examination report states that the Veteran received a triple bypass at Cabrini Hospital in December 2002 and that he ceased smoking thereafter; although these records may have been relevant to his current respiratory disabilities he did not identify to VA such treatment when requested in a November 2004 VCAA letter, at his May 2007 Board hearing, or in response to the VCAA letter issued November 2007. Moreover, the Veteran appeared less than fully candid as to recent and private treatment at his May 2007 Board hearing, both in his demeanor and insofar as he would only identify VA treatment from years past rather than the nature or time frame of any private or other ongoing treatment.

The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran's failure to cooperate by identifying or providing medical releases for current or private treatment constituted a failure to cooperate in the development and adjudication of his claim, and is a factor in the Board's determination to adjudicate his applications to reopen without further development or assistance. See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.")

The Veteran's representative has requested that this case be remanded "for VA help in obtaining and verifying herbicide spraying or testing at Ft. Knox during his tenure there."  As will be discussed at length below, and as it did in its September 2007 decision denial of other claims, the Board finds the Veteran's claims to have been exposed to Agent Orange while serving on guard duty at Fort Knox for engineers who were testing Agent Orange, as described at the Veteran's May 2007 Board hearing, to be patently incredible and therefore of no probative weight. See Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible."). 

The Veteran does not describe the type of testing of Agent Orange conducted by Army engineers or why this would involve his exposure to Agent Orange; why he had guard duty over the testing, a matter outside his military occupational specialty of armor crewman or why the testing was secret but as a guard he had knowledge of the testing. He could provide no description of the testing other than to say "I do have it in my knowledge" and otherwise alleged that he was aware that the herbicide was being "tested" because he heard engineers discussing the identity of the substance. 

The Board finds that any further development in this regard, to attempt to corroborate the Veteran's patently incredible account of exposure to Agent Orange, would constitute a misuse of scarce VA resources and as a factual matter would raise no reasonable possibility of substantiating the Veteran's claim.  As was noted in September 2007, VA has already conducted appropriate research into the Veteran's allegation and has found it wholly unsubstantiated. 

Further, there is no competent medical evidence to indicate that the Veteran's current respiratory disorders and prostate hyperplasia that began many years after service are attributable to exposure to Agent Orange, and the conditions are not ones for which presumptive service connection is available based on a showing of exposure to Agent Orange. Thus, under the facts of this case, development to seek to establish exposure to Agent Orange would not be relevant to (would not tend to prove or disprove) the claims on appeal. 

The Veteran's service treatment records for the period from April 1962 to May 1966 have been lost or destroyed. However, the Veteran has described his respiratory disorders and prostate hyperplasia as not having occurred until many years after service. Generally, in cases where, as here, a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claims, to include identifying for the veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Nevertheless, although the RO/AMC did not advise the Veteran of alternate sources of evidence through which he could prove his claim, this is no more than harmless, non-prejudicial error.  At the May 2007 hearing, the undersigned conducted a colloquy with the Veteran concerning whether there was any additional evidence to his knowledge which could substantiate his assertion as to herbicide exposure, which the Veteran denied.  Moreover, the Veteran does not allege that the conditions for which he claims service connection began until many years after service; there is therefore no reasonable possibility that alternate sources of evidence would depict the onset of COPD, emphysema, or hyperplasia of the prostate until many years after service. 

There is contradictory information in the claims file as to whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits. In June 2005 the Veteran wrote that he had applied for SSA disability benefits but a determination had not been made. A July 2005 VA printout of SSA data indicates that his claim had been denied. An August 2005 hand-written notation on a VA examination request indicates that the Veteran was "getting SSI." There has been no indication that the Veteran has been receiving SSA disability benefits based on COPD, emphysema, or hyperplasia of the prostate, and medical evidence of record indicates that his most severe disability is related to multiple myocardial infarctions, congestive heart failure and triple coronary artery bypass surgery in 2002. There being no indication or contention that the Veteran's SSA application or records would be relevant to his claims on appeal, VA's duty to assist does not include obtaining his records pertaining to adjudication of claims for SSA disability benefits. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010) (holding that Court of Appeals for Veterans Claims correctly determined that Veteran's medical records used to determine his eligibility for SSA benefits were not relevant to VA determination, and that VA was thus not required to assist veteran in obtaining records from SSA). 

In performing its duty to assist in connection with prior and current claims, the RO/AMC has obtained the Veteran's service treatment records for his first period of service, service personnel records, and records of VA treatment, and provided the Veteran a VA examination in August 2005. As noted, in February 2005 the RO received a response from the service department that it could locate no documentation to support the Veteran's assertions of exposure to Agent Orange at Fort Knox. The VA general medical examination did not involve clinical findings regarding the genitourinary system because, aside from erectile dysfunction, the Veteran related to the examiner that he had no genitourinary problems or symptoms. 

Clinical examination, imaging and testing of the lungs was conducted which confirmed, consistent with diagnoses of already of record prior to June 2001, that the Veteran has lung disease diagnosed as COPD and emphysema. The examination findings were thorough and well-explained and were therefore adequate for the purpose of adjudication of this appeal. As the Veteran has made no claim and there is no evidence to indicate that his lung disability began during active service or is related to any incident of service other than claimed exposure to Agent Orange, and because the Veteran's account of exposure to Agent Orange during active service is patently incredible, a medical nexus opinion was not required or warranted in connection with the VA examination. See 38 U.S.C.A. 5103A(d). There is no evidence in the record or scarcely credible contention based upon which an examiner might have related emphysema, COPD, or hyperplasia of the prostate to active service.

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the appellant has been provided a meaningful opportunity to participate in development of his claims. 


Merits of the Claims

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26. 

The Veteran's claim for service connection for COPD and emphysema, and his claim for service connection for hyperplasia of the prostate, was last denied by the RO in June 2001. In a reconsideration of a claim denied in July 2000, by which the RO had denied service connection for hyperplasia of the prostate, emphysema and chronic obstructive pulmonary disease, to include as secondary to claimed exposure to Agent Orange, the RO in June 2001 again denied these claims on the basis that there was no record of treatment of these conditions in his military records, the presumptive criteria were not met, and there was no medical evidence to link the currently claimed disabilities to his active military service.



The Veteran did not submit a notice of disagreement within one year of notice of the June 2001 RO rating decision that denied service connection for COPD, emphysema and hyperplasia of the prostate. The June 2001 RO rating decision is therefore final with respect to those claims. See 38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Generally, in determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, in cases in which the newly submitted evidence is "inherently false or untrue" the Justus presumption of credibility does not apply, and "Justus does not require the Secretary to consider the patently incredible to be credible." Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).




Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, there is evidence to indicate that the Veteran's emphysema and COPD are related to use of tobacco products. However, the law provides that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service. See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a).

Also, in this case, there is evidence to give rise to a plausible inference that the Veteran's emphysema and COPD may be related to smoking illicit drugs. However, the law provides that no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

The Veteran did not have service in Vietnam and does not contend he had service in Vietnam, so that exposure to herbicide agents is not presumed. He claims exposure to herbicide agents while serving on guard duty at Fort Knox, where he asserts Agent Orange was being tested by engineers.

If exposure to Agent Orange during service is presumed or shown by evidence, the diseases listed at 38 C.F.R. § 3.309(e), which include respiratory cancers and cancer of the prostate, shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent (including Agent Orange) during active service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

At VA treatment in June 1994 the Veteran was noted to have numerous physical problems but was only on medication for hypertension. He provided a 6-year history of use of "rock crack" cocaine, with a past year daily consumption of 10 to 20 rocks of crack cocaine. VA records of treatment further reflect that the Veteran sought help to stop smoking in June 1997, and began to receive treatment for chronic bronchitis in September 1997 and hyperplasia of the prostate in June 1998. Records of treatment in September 1998 indicate that the Veteran had been advised to stop smoking but had not recently attended smoking cessation treatment. He wanted to resume smoking cessation treatment because of shortness of breath. In March 1999 his ability to exercise was noted to be limited by shortness of breath and congestive heart failure. In March 2000 the Veteran was noted to have difficulty with exercise due to emphysema. In April 2000 the Veteran was noted to be doing well on medications for benign prostate hypertrophy.



In May 2000 the Veteran was denied service connection for emphysema, chronic obstructive pulmonary disease, and hyperplasia of the prostate. In June 2001 the RO/AMC reconsidered the decision because it had denied that claims as not well grounded. See Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (final decisions denying claims on the basis that they were not well grounded during the period from July 14, 1999, to November 8, 2000 must be readjudicated upon motion of the claimant or the Secretary if the motion is filed prior to November 9, 2002). 

The Veteran applied to reopen his claims for service connection for emphysema, COPD, and an enlarged prostate in October 2004.

At a VA examination in August 2005, it was noted that the Veteran had been having trouble breathing for many years. He was also noted to have a long history of smoking. It was noted that the Veteran had stopped smoking since he had a heart attack and bypass surgery in 2002. He was noted to have been on portable oxygen for the past six years. He was on several medications for heart disease. It was noted that in December 2002 the Veteran had undergone triple coronary artery bypass surgery at Cabrini Medical Center. It was noted that he had no history of neoplasm.

On pulmonary review of systems it was noted that he did not have a cough, that he did have a wheeze, and that he had dyspnea on minimal exertion. On genitourinary review of systems it was noted that he had never experienced abnormal flow, urinary incontinence, urinary frequency, urgency, dysuria, hesitancy, or testicular pain. Nocturia two to three times per night was noted. Examination of the pulmonary system was normal to inspection and palpation. He had prolonged expiration bilaterally on auscultation. Genitourinary examination was not conducted. A chest X-ray revealed hyperinflation of both lungs with flattening of the diaphragm and prominent bronchovascular markings. There was plate atelectasis of the left lung base. There was no new evidence effusion and no acute infiltrate. Pulmonary function testing showed minimal obstructive airway disease of the peripheral airway, with a possible restrictive component. The diagnosis was COPD and emphysema.

The Veteran has contended that he was assigned to duties related to testing Agent Orange during active service as a tank crewman at Fort Knox during his second period of active service. More specifically, he claims that he was exposed to Agent Orange when assigned to guard secret testing of Agent Orange by engineers while at Headquarters, U.S. Armor Board, at Fort Knox. As the undersigned advised the Veteran in May 2007 at the Veteran's Board hearing, this is an extraordinary claim on the part of the Veteran. The Veteran indicated at the hearing that he had no personal papers or service department records or commendations in his possession, or any other way to corroborate his exposure to Agent Orange while performing guard duty for engineers who were conducting secret testing of Agent Orange at Fort Knox, and that the information was likely still classified. At his hearing the Veteran could be no more specific about the nature of the testing other than to say "I do have it in my knowledge." 

A January 2005 service department response to an RO inquiry to the service department indicates that the Veteran's claimed exposure was "not a matter of record" in personnel records and that no pertinent records could be located. 

In nearly all cases, in determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

However, the undersigned found the Veteran's inability at his hearing to provide any cogent account of his extraordinary and unusual claim of exposure to Agent Orange, other than to say "I do have it in my knowledge," to be patently incredible. It is not conceivable that the Veteran would have personal actual knowledge of the occurrence such exposure while performing guard duty over secret testing of Agent Orange at a military installation but would have no recollection or knowledge of any detail of the claimed exposure other than the bare concept of its occurrence.

Based on the foregoing factors the undersigned finds it patently incredible that the Veteran had personal knowledge of being exposed to Agent Orange while at Fort Knox. Thus, the presumption of credibility that is usually for application in claims to reopen does not apply. See Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible."). An account of an armor crewman being exposed to Agent Orange while performing guard duty for engineers testing at Fort Knox Agent Orange is as a factual matter both unusual and unlikely, and the claim of personal knowledge of such exposure but lack of recollection of any detail or mechanism of exposure by the Veteran defies both common sense and logic. Thus, to the extent the Veteran vaguely expanded upon his account of such claims at his May 2007 Board hearing, the Board finds them to be patently incredible evidence of no probative weight of Agent Orange exposure during service. As such, it raises no reasonable probability of substantiating the claim and does not constitute new and material evidence.

Further, there is no evidence in the claims file, either as received before or after the last denial of the Veteran's claim for service connection for emphysema and COPD in June 2001, that the Veteran has a disease that is presumptively service-connected on the basis of exposure to Agent Orange. Although he has been diagnosed as having COPD, emphysema, and hyperplasia of the prostate, as was reflected in the claims file by evidence received prior to the last final denial of his claims in June 2001, he has not been diagnosed with disorders of the lungs or prostate that warranted presumptive service-connected based on exposure to Agent Orange, such as prostate cancer or respiratory cancers. See 38 C.F.R. § 3.309(e).

The diagnoses of hyperplasia of the prostate and emphysema and COPD were of record at the time of the last prior denial in June 2001, and the claims were not denied in June 2001 for lack of a current diagnosis or lack or chronic disability. Thus, any subsequently received evidence of the presence of these conditions is cumulative of evidence at the time of the last prior denial and does not raise a reasonable possibility of substantiating the claims on appeal. Cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (Veteran need not always submit medical nexus opinion in order to warrant reopening of service connection claim; newly received evidence of chronic disability but without medical nexus opinion may be sufficient to warrant reopening). 

Because there is no newly received evidence that establishes that the Veteran's claimed conditions are diseases of the lungs or prostate for which presumptive service connection due to exposure to Agent Orange may be warranted, the newly received evidence does not raise a reasonable possibility of establishing service connection for the claimed conditions on a presumptive basis, and may not be considered new and material on that basis.
Additionally, there is no newly received or any other evidence to suggest, and the Veteran does not contend, that his emphysema, COPD, and hyperplasia of the prostate began during service or are related to any incident of service other than claimed exposure to Agent Orange. Thus, there is no new evidence that when considered on its own or in the context of previously received evidence raises a reasonable possibility of substantiating service connection for these disabilities on a direct basis. 

The evidence received since the most recent final denial in June 2001 of the Veteran's claims for service connection for emphysema, COPD, or hyperplasia of the prostate, does not raise a reasonable possibility of substantiating the Veteran's claims. Accordingly, the evidence is not new and material. See 38 C.F.R. § 3.156(a).

Because the Veteran has not met the threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      (CONTINUED ON NEXT PAGE)
      
      
      


ORDER

New and material evidence not having been received, the claim for service connection for lung disability claimed as emphysema and chronic obstructive pulmonary disease, including as secondary to exposure to herbicide agents, is not reopened; the claim remains denied.
 
New and material evidence not having been received, the claim for service connection for hyperplasia of the prostate, including as secondary to exposure to herbicide agents, is not reopened; the claim remains denied.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


